Citation Nr: 1401396	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  03-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on unemployability (TDIU) due to service-connected disability.

3.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1955 to February 1957. 

These matters initially came before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2003, the RO denied entitlement to service connection for bullous emphysema, status post lobectomy.  In March 2004, the Veteran testified with regard to that issue during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record. 

The Board remanded this claim in March 2005 and denied it in October 2006.  In April 2008, the Veteran and VA filed a Joint Motion with the United States Court of Appeals for Veterans Claims (Court) to vacate and remand the October 2006 Board decision.  In an April 2008 Order, the Court granted the Joint Motion. 

In February 2008, the RO denied entitlement to service connection for tinnitus and granted service connection for bilateral hearing loss disability, assigning a non-compensable rating.  The Veteran appealed both the denial of service connection for tinnitus and the rating assigned for bilateral hearing loss disability. 

In April 2009, the RO denied entitlement to a total rating based on unemployability (TDIU) and the Veteran appealed the denial.

In August 2010, the Board remanded each of the above claims for a Travel Board hearing.  In November 2010, the Veteran, through his (former) attorney, withdrew his Travel Board hearing request.

The Board denied the Veteran's claims, to include entitlement to a TDIU, in a March 2011 decision.  The Veteran and VA filed a Joint Motion with the Court to vacate and remand those portions of the March 2011 decision that denied service connection for a respiratory disability, a higher rating for bilateral hearing loss, and a TDIU.  In a March 2012 Order, the Court granted the Joint Motion.

Subsequently, the Board issued a July 2012 decision granting service connection for a respiratory disability and remanding the issues of entitlement to an increased rating for bilateral hearing loss and entitlement to TDIU.  Specifically, the Board remanded the hearing loss rating issue for additional development and remanded the issue of TDIU for readjudication.  

In August 2012, the RO issued a rating decision effectuating the grant of service connection for a respiratory disability and assigning an initial 100 percent rating for that disability throughout the appellate period.  The RO also issued an August 2012 deferred rating action informing the Veteran that the issue of entitlement to a TDIU was moot due to the 100 percent disability rating assigned for the respiratory disability.  As the Veteran has not appealed the effective date or rating assigned for his service connected respiratory disability, those issues are not for consideration here.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, the Board has added the issue of entitlement to SMC to the appeal in accordance with Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim.").  See 38 C.F.R. § 19.35 (certification is for administrative purposes only and does not serve to either confer or deprive the Board of jurisdiction over an issue.)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On VA audiological testing in May 2007, the Veteran's hearing acuity was level II in the right ear and level IV in the left ear. 

2.  On VA audiological testing in October 2008, the Veteran's hearing acuity was level I in each ear.

3.  On VA audiological testing in May 2013, the Veteran's hearing acuity was level I in each ear. 

4.  As the Veteran has been granted service connection for a respiratory disorder rated 100 percent disabling throughout the appellate period, and his only other service-connected disability is non-compensably rated hearing loss that is not alleged to prevent substantially gainful employment, the issue of entitlement to TDIU is moot.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The appeal as to entitlement to TDIU is moot.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a)  have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with the Veterans Claims Assistance Act (VCAA) notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  For the reasons discussed below, the Board finds that the examinations are adequate to make a determination on the issue herein decided.

In July 2012, the Board remanded the claim for additional development.  In response to those remand directives, the AOJ afforded the Veteran a new VA audiological examination in May 2013 and readjudicated his entitlement to a TDIU in August 2012.  The AOJ has substantially complied with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


II. Rating for bilateral hearing loss

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  See generally Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) (the assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule). 

An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In exceptional pattern cases, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the May 2007 and May 2013 VA examiners described the functional effects of the Veteran's hearing loss.

At the May 2007 VA audiological examination, the Veteran's puretone thresholds, in decibels, were measured as follows at 1000, 2000, 3000, and 4000 Hertz, respectively: 40, 45, 55, and 55 in the right ear; 40, 50, 65, and 70 in the left ear.  The right ear average was 49 and the left ear average was 56.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 78 percent in the left ear.  The VA examiner indicated that the Veteran reported that his situations of greatest difficulty were in hearing and understanding speech over television and at council meetings. 

Using Table VI, the Veteran's May 2007 examination results in level II in the right ear and level IV in the left ear.  Combining these levels according to Table VII results in a non-compensable rating. 

In February 2008, a VA audiologist assessed the Veteran with a mild, gradually sloping to moderately severe, sensorineural hearing loss bilaterally.  The audiologist noted that, based on such diagnosis, the Veteran was expected to have difficulty understanding conversational speech, especially in the presence of background noise. 

The Veteran noted in his June 2008 substantive appeal (VA Form 9) that he did not complete a speech discrimination test at the February 2008 audiology assessment.  He also contended that his right ear puretone threshold average went from 56 to 46 and his left ear went from 49 to 55.  However, the treatment note reflects that puretone thresholds measured in February 2008 were consistent with those obtained on the May 2007 VA examination and that his speech recognition scores were "excellent" in both ears. 

During the October 2008 VA audiological examination, the Veteran's puretone thresholds, in decibels, were measured as follows at 1000, 2000, 3000, and 4000 Hertz, respectively: 40, 45, 55, and 60 in the right ear; 40, 50, 65, and 65 in the left ear.  The right ear average was 50 and the left ear average was 55.  Speech audiometry revealed speech recognition ability of 100 percent in each ear. 

Using Table VI, the Veteran's October 2008 examination results in level I hearing in each ear.  Combining these levels according to Table VII results in a non-compensable rating. 

In an October 2010 letter, the Veteran contended that his hearing had worsened.  He was afforded another VA examination in May 2013.  During the 2013 VA audiological examination, the Veteran's puretone thresholds, in decibels, were measured as follows at 1000, 2000, 3000, and 4000 Hertz, respectively: 35, 40, 55, and 60 in the right ear; 30, 55, 65, and 65 in the left ear.  The right ear average was 48 and the left ear average was 54.  Speech audiometry revealed speech recognition ability of 100 percent in each ear. 

Using Table VI, the Veteran's May 2013 examination results in level I hearing in each ear.  Combining these levels according to Table VII results in a non-compensable rating. 

Considering the objective evidence of record, findings on the three VA examinations of record correspond to a non-compensable evaluation under Table VII.  At no time during the appellate period does the evidence provide a basis to conclude that a compensable evaluation is warranted.

In reaching this decision, the Board has considered the Veteran's lay statements.  Although he is generally competent to report his observations with regard to the severity of his hearing loss (see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)), his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's general lay assertions. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id., 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, it is contemplated by the rating schedule and no referral is required.  The discussion above reflects that the Veteran's reported symptomatology is reasonably contemplated by the applicable rating criteria.  Regarding hearing loss, the Veteran has described difficulty hearing in noisy situations.  The applicable rating criteria contemplate decreased hearing abilities with respect to both puretone thresholds and word recognition.  Further, the evidence does not reflect that there has been marked interference with employment or frequent hospitalization due to hearing loss.  The Board finds that the degree of impairment in this case does not rise to the level that application of the regular schedular standards is impractical.  Referral for consideration of extraschedular ratings is not warranted.  38 C.F.R. § 3.321(b)(1).

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet .App. 49 (1990).

III.  TDIU

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).

Here, the Veteran is in receipt of service connection for hearing loss and a respiratory disability.  As explained above, the Veteran's hearing loss is rated zero percent disabling.  As noted in the introduction, the Veteran has been awarded a 100 percent disability rating, throughout the appellate period, for his respiratory disability.  The Veteran has claimed throughout the appellate period that his respiratory disability renders him unable to attain and retain substantially gainful employment.  See June 2005 claim for TDIU (VA Form 21-8940).

However, as the claims file does not reflect, and the Veteran has not contended, that his hearing disability precludes substantially gainful employment, there is no basis for the assignment of TDIU independent of the 100 percent disability rating for the respiratory disability.  See Bradley, 22 Vet. App. at 294; see also VA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that, if a veteran has a schedular total rating for a particular service-connected disability, VA only must consider a TDIU claim additional to the schedular total rating if such veteran claims TDIU for a separate disability).

Therefore, since TDIU is a lesser benefit than the 100 percent disability rating for the respiratory disability, and the Veteran has not claimed TDIU on the basis of hearing loss, the TDIU claim is moot and is therefore dismissed.  See 38 U.S.C.A. § 7105(d)(5).  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

The appeal, as to the issue of entitlement to TDIU, is dismissed as moot.


REMAND

The Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  Bradley, 22 Vet. App. at 294.

Special monthly compensation is payable where the Veteran has a single service-connected disability rated at 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This second requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Although the Veteran does not have a service-connected disability, independent of his respiratory disability, that is rated 60 percent or more disabling, the AOJ has not considered whether or not he may be entitled to SMC on the basis of housebound status pursuant to 38 C.F.R. § 3.350(i)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Develop the claim of entitlement to SMC as necessary, to include affording the Veteran a medical opinion addressing whether it is at least as likely as not (50 percent or greater possibility) that his service-connected respiratory disability renders him permanently housebound (i.e. substantially confined to his dwelling and immediate premises, or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability and resultant confinement will continue throughout his lifetime).

2.  Adjudicate the issue of entitlement to SMC.  If the claim is denied, the Veteran and his representative must be provided a supplemental statement of the case before the claim is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


